 1

 2

 3

 4

 5

 6

 7

 8                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT COURT OF WASHINGTON
 9

10   Re                             )
                                    )                         In Chapter 13 Proceeding
11   BRANDON DANIEL SCHOUTEN        )                         No. 18-43334-BDL
     SOPHIA SCHOUTEN                )
12
                                    )
13                                  )                         ORDER MAKING
                   Debtor(s)        )                         AUTOMATIC STAY PERMANENT
14   ______________________________ )

15      It is herby ORDERED that the automatic stay shall not terminate 30 days after filing, but shall

16   remain in force permanently during this case as to all creditors of the Debtor. This order does
17   not prevent a creditor from filing for relief from stay for cause as otherwise provided for in the
18
     statute, but the stay will not automatically expire.
19
                                         ///end of order///
20   Presented by:

21
     /s/ Ellen Ann Brown
22   Ellen Ann Brown WSB27992
     Attorney for Debtor(s)
23

24

25
                                                                             BROWN and SEELYE PLLC
                                                                                744 South Fawcett Ave.
                                                                                  Tacoma, WA 98402
                                                                                     253-573-1958
